Title: From Thomas Jefferson to John Page, 20 August 1785
From: Jefferson, Thomas
To: Page, John



Dear Page
Paris Aug. 20. 1785.

I received your friendly letter of Apr. 28. by Mr. Mazzei on the 22d. of July. That of the month before by Monsr. Le Croix is not come to hand. This correspondence is grateful to some of my warmest feelings, as the friendships of my youth are those which stick closest to me, and in which I most confide. My principal happiness is now in the retrospect of life. I thank you for your notes of your operations on the Pennsylvania boundary. I am in hopes that from yourself, Madison, Rittenhouse or Hutchings I shall receive a chart of the line as actually run. It will be a great present to me. I think Hutchings promised to send it to me. I have been much pleased to hear you had it in contemplation to endeavor to establish Rittenhouse in our college. This would be an immense acquisition and would draw youth to it from every part of the continent. You will do much more honour to our society on reviving it, if you place him at it’s head and not so useless a member as I should be. I have been so long diverted from this my favourite line, and that too without acquiring an attachment to my adopted one, that I am become a mongrel, of no decided order, unowned by any, and incapable of serving any. I should feel myself out of my true place too to stand before McLurg. But why withdraw yourself? You have more zeal, more application, and more constant attention  to the subjects proper to the society and can therefore serve them best.
The affair of the emperor and Dutch is settled tho’ not signed. The particulars have not yet transpired. That of the Bavarian exchange is dropped, and his views on Venice defeated. The alliance of Russia with Venice to prevent his designs in that quarter, and that of the Hanoverian elector, with the K. of Prussia and other members of the Germanic body to prevent his acquisition of Bavaria leave him in a solitary situation. In truth he has lost much reputation by his late manoeuvres. He is a restless, ambitious character, aiming at every thing, persevering in nothing, taking up designs without calculating the force which will be opposed to him, and dropping them on the appearance of firm opposition. He has some just views, and much activity. The only quarter in which the peace of Europe seems at present capable of being disturbed is on that of the Porte. It is believed that the Emperor and Empress have schemes in contemplation for driving the Turks out of Europe. Were this with a view to re-establish the native Greeks in the sovereignty of their own country, I could wish them success and to see driven from that delightful country a set of Barbarians with whom an opposition to all science is an article of religion. The modern Greek is not yet so far departed from it’s antient model but that we might still hope to see the language of Homer and Demosthenes flow with purity, from the lips of a free and ingenious people. But these powers have in object to divide the country between themselves. This is only to substitute one set of Barbarians for another breaking at the same time the balance among the European powers. You have been told with truth that the Emperor of Marocco has shewn a disposition to enter into treaty with us: but not truly that Congress has not attended to his advances and thereby disgusted him. It is long since they took measures to meet his advances. But some unlucky incidents have delayed their effect. His dispositions continue good. As a proof of this, he has lately released freely and cloathed well the crew of an American brig he took last winter; the only vessel ever taken from us by any of the states of Barbary. But what is the English of these good dispositions? Plainly this. He is ready to receive us into the number of his tributaries. What will be the amount of tribute remains yet to be known, but it probably will not be as small as you may have conjectured. It will surely be more than a free people ought to pay to a power owning only 4. or 5. frigates  under 22. guns. He has not a port into which a larger vessel can enter. The Algerines possess fifteen or 20. frigates from that size up to 50 guns. Disinclination on their part has lately broken off a treaty between Spain and them whereon they were to have received a million of dollars besides great presents in naval stores. What sum they intend we shall pay I cannot say. Then follow Tunis and Tripoli. You will probably find the tribute to all these powers make such a proportion of the federal taxes as that every man will feel them sensibly when he pays those taxes. The question is whether their peace or war will be cheapest? But it is a question which should be addressed to our Honour as well as our Avarice? Nor does it respect us as to these pyrates only, but as to the nations of Europe. If we wish our commerce to be free and uninsulted, we must let these nations see that we have an energy which at present they disbelieve. The low opinion they entertain of our powers cannot fail to involve us soon in a naval war. I shall send you with this, if I can, and if not, then by the first good conveiance the Connoissance de tems for the years 1786. and 1787. being all as yet published. You will find in these the tables for the planet Herschel as far as the observations hitherto made admit them to be calculated. You will see also that Herschel was only the first astronomer who discovered it to be a planet, and not the first who saw it. Mayer saw it in the year 1756. and placed it in the catalogue of his Zodiacal stars, supposing it to be such. A Prussian astronomer in 1781. observed that the 964th. star of Mayer’s catalogue was missing. And the calculations now prove that at the time Mayer saw his 964th. star, the planet Herschel should have been precisely in the place where he noted that star. I shall send you also a little publication here called the Bibliotheque physico-œconomique. It will communicate all the improvements and new discoveries in the arts and the sciences made in Europe for some years past. I shall be happy to hear from you often. Details political and literary and even of the small history of our country are the most pleasing presents possible. Present me affectionately to Mrs. Page, and to your family, in the members of which, tho’ unknown to me I feel an interest on account of their parents. Believe me to be with warm esteem Dr. Page your sincere friend & servant,

Th: Jefferson

